952 A.2d 1163 (2008)
ERIE INSURANCE EXCHANGE, Respondent
v.
Eugene BAKER, Petitioner.
No. 531 WAL 2007.
Supreme Court of Pennsylvania.
May 15, 2008.

ORDER
PER CURIAM:
AND NOW, this 15th day of May, 2008, the Petition for Allowance of Appeal is hereby GRANTED. The issue, as stated by Petitioner, is:
Whether Section 1738(a) of the MVFRL precludes the application of the so-called "household exclusion" to prevent inter-policy UIM stacking when there has been no valid waiver of stacking by the insured?
The Insurance Commissioner is invited to file an amicus brief in the above-captioned case.